                              Case 2:20-cv-01710-KJM-CKD Document 27 Filed 02/18/21 Page 1 of 2


                          1

                          2

                          3

                          4

                          5

                          6

                          7

                          8

                          9                               UNITED STATES DISTRICT COURT
                         10                             EASTERN DISTRICT OF CALIFORNIA
                         11
                               JANET UGALE, individually, and on              Case No. 2:20-CV-01710-KJM-CKD
                         12    behalf of other members of the general         Hon. Kimberly J. Mueller
                               public similarly situated,
                         13                               Plaintiff,          PUTATIVE CLASS ACTION
                                     v.
GOLDBERG SEGALLA LLP

 Los Angeles, CA 90017




                         14
                               ALLEN DISTRIBUTION, LP, a                      ORDER GRANTING
     P.O. Box 17520




                               Pennsylvania limited partnership; and          STIPULATION AND JOINT
      949-271-3324




                         15
                               DOES 1 through 100, inclusive,                 REQUEST TO STAY
                         16                                                   PROCEEDINGS UNTIL AFTER
                                                                Defendants.   COMPLETION OF PRIVATE
                         17                                                   MEDIATION

                         18
                                                                              Action Filed: July 8, 2020
                         19                                                   Action Removed: August 26, 2020
                                                                              Trial Date: None Set
                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28

                                        ORDER GRANTING STIPULATION AND JOINT REQUEST TO STAY
                                      PROCEEDINGS UNTIL AFTER COMPLETION OF PRIVATE MEDIATION
                              Error! Unknown document property name.
                              Case 2:20-cv-01710-KJM-CKD Document 27 Filed 02/18/21 Page 2 of 2


                          1                                              ORDER
                          2           Upon due consideration of the parties' Stipulation and Joint Request to Stay
                          3   Proceedings Until After Completion of Private Mediation, and good cause appearing,
                          4   the Court GRANTS the Parties' request and hereby orders the following:
                          5                   1.      All dates currently set by this Court are vacated and the matter is
                          6   stayed pending the Parties' completion of private mediation;
                          7                   2.      Should the parties require any involvement by the Court prior to
                          8   private mediation, or should the parties succeed in resolving this matter at the private
                          9   mediation, the Parties will promptly inform the Court;
                         10                   3.      Should the Parties be unable to resolve this matter, the Parties will
                         11   submit a joint status report to the Court on or before April 3, 2021 (30 days after
                         12   March 4, 2021) to advise of the status of this matter and to reschedule the Parties'
                         13   Scheduling Conference so that the Court may issue a Scheduling Order.
GOLDBERG SEGALLA LLP

 Los Angeles, CA 90017




                         14           IT IS SO ORDERED.
     P.O. Box 17520

      949-271-3324




                         15
                              DATED: February 17, 2021.
                         16

                         17

                         18

                         19

                         20

                         21

                         22

                         23

                         24

                         25

                         26

                         27

                         28
                                                                               2
                                        ORDER GRANTING STIPULATION AND JOINT REQUEST TO STAY
                                      PROCEEDINGS UNTIL AFTER COMPLETION OF PRIVATE MEDIATION
                              Error! Unknown document property name.
